DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 9 November 2020.  Claims 1, 3-6, 8, and 10-13 are amended.  Claims 2, 9, and 15-18 are canceled.  No claims are added.  Claims 1, 3-6, 8, and 10-13 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 6-9, filed 9 November 2020, with respect to the rejection(s) of claim(s) 1, 3-6, 8, and 10-13 under 35 USC 103 in view of Garcia, Varney, and Hyun have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of He, Varney, and Hyun.  Applicant’s arguments (see remarks pages 7-9) are directed towards the amendments, in particular checking if a previously-served peer is a remote peer and if so, then adding the peer to a first list.  Examiner has included a new reference, He, in the rejections below for these aspects.

Of note, based on applicant’s remarks page 9 lines 16-17, it appears that the “first peer list” is intended to only include the peers that are remote and were previously served, however examiner respectfully points out that the claims are not limited to this interpretation.  Additionally, based on applicant’s remarks page 9 lines 12-14, it appears .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Patent Publication 2019/0028743) in view of Varney et al. (U.S. Patent 10,701,148).

Regarding claim 1, He disclosed a resource allocation method of an overlay management server (OMS), the resource allocation method comprising:
transmitting, to a first cache server (CS), a remote peer list (see He 0066: controller selects and allocates a specific edge cache outside a home network, i.e. remote, with user devices. The remote peer list only needs one member and as such, the allocation of the edge cache server with a user device is interpreted as functionally equivalent to transmitting the remote peer list to the first cache server | He 0075: overlay network on top of content delivery network | He 0077: p2p communication in addition to cache servers) determined based on a peer-CS network distance between each of peers in an overlay network and the first CS (see Varney combination below), wherein the first CS checks if a first peer that has been serviced by the first CS is a part of the remote peer list (see He 0005: the cache controller determining that a remote cache device has been previously used and exceeded a threshold to access content by a device, i.e. peer. The claims describe only one peer) and adds the first peer to a first peer list that will be notified to the OMS in response to the first peer being part of the remote peer list (see He 0080: cache controller, i.e. OMS, controls local cache devices | He 0081: cache controller controls cache devices outside of home network | He 0100: determining that the user device has moved outside the home network and was served remotely and also when the device moved back in to the home network and no longer being served remotely | He 0084: sending list of devices, i.e. peers, to cache controller. The first peer list only needs one member | He 0085: sending device, i.e. peer, information to the cache controller, e.g. access history, home/remote cache connections); 
receiving, from the first CS, the first peer list including the first peer (see He 0064: multiple user devices, i.e. peers, are associated with a local gateway which | He 0085: sending device, i.e. peer, information to the cache controller, e.g. access history, home/remote cache connections);
realizing, via the first peer list, that the first peer that the first CS has serviced is a remote peer of the first CS (see He 0005: the cache controller determining that a remote cache device has been previously used to access content by a client and switching to using a local cache instead);
finding a second CS for servicing the first peer in the first peer list (see He 0005: the cache controller determining that a remote cache device has been previously used by a client and switching to using a local cache instead | He 0063: caching strategy is based on location of user’s device | He 0082: cache controller maintains list of cache devices); and
allocating the second CS to the first peer (see He 0005: the cache controller determining that a remote cache device has been previously used by a client and switching to using a local cache instead),
wherein the first peer receives contents from the second CS in response to the second CS being allocated to the first peer (see He 0059: edge cache servers provide content to users | He 0060: providing content from cache located within a home network).

While He disclosed a content delivery network, an overlay network, and cache servers in and outside of a home network (see above explanations), He did not explicitly disclose the remote peer list is “determined based on a peer-CS network distance between each of peers in an overlay network and the first CS”.  However in a related art, Varney disclosed caching clusters (see Varney Fig. 5A-E, 89:14-23, 52:65-67, 53:64-67), local and remote peer clusters (see Varney Fig. 23B-C, G-I, 58:48-67, 59:1-11, 91:21-34, 93:61-67, 169:12-14, 170:34-52, 173:11-25, 175:30-36, 120:63-67), cache hierarchy (see Varney Fig. 6A-E, Fig. 18, Fig. 29, 90:23-41), neighbor discovery (see Varney 169:1-10), maintaining local and remote neighborhood lists (see Varney Fig. 14E, 174:30-35, 176:15-21, 172:25-37), and that cache servers are added to cache group to address load on the group (see Varney 90:54-64, 186:17-21, 189:18-28).  Varney also explained that membership in cache group is based on network proximity (see Varney 91:39-50, 123:63-67, 190:4-9), i.e. “remote peer list determined based on a network distance”, that the local peers are used to service requests before remote peers (see Varney 62:17-19, 91:63-67, 120:263-36, 132:54-64, 152:59-61, 153:1-10, 168:60-67, 171:44-57, 172:25-37), that there is a pool of frequently accessed servers which includes remote (see Varney 153:7-10,153:19-26), and that cache servers are selected based on past behavior (see Varney 61:37-47, 65:10-14, 132:52-55).  Varney also explained that there is a cache control system including a control server (see Varney 85:51-65, 86:25-34, 96:63-67, 124:43-53, 157:53-60, 184:39-45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He and Varney to further describe how to track neighborhood membership.  Including Varney’s teachings regarding including service history when deciding membership would optimize network and cache resource utilization.

Regarding claim 8, the claim contains the limitations, substantially as claimed, as described in claim 1 above, and is rejected under He-Varney according to the rationale provided above.  He-Varney further disclosed an overlay management server (OMS) comprising:    a communication interface (see Varney Fig. 19, Fig. 26A); and a controller (see Varney Fig. 18-19) configured to perform the method of claim 1 above.

Regarding claims 3 and 10, He-Varney disclosed the invention, substantially as claimed, as described in claims 1 and 8 above, further comprising:
receiving resource utilization status information from the CS (see Varney 97:16-22, 98:58-64, 99:19-33, 99:41-65, 116:62-67, 117:1-7, 159:1-4, 159:43-56, 160:1-9); and
determining whether to release a resource of the CS based on the resource utilization status information (see Varney 194:34-54: terminate caching service on node based on its load).

Claims 4-6, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over He-Varney as applied to claims 1, 3, 8, and 10 above, and further in view of Hyun et al. (U.S. Patent Publication 2014/0019543).

Regarding claims 4 and 11, He-Varney disclosed the invention, substantially as claimed, as described in claims 3 and 10 above, further wherein the resource utilization status information includes timestamps (see Varney 16:64-67, 17:1-22, 99:58-62), storage information (see Varney 99:19-24, 99:40-47), and bandwidth information 
a start timestamp indicating a start time of a check of a resource utilization status of the CS (see Hyun 0105);
an end timestamp indicating an end time of the check of the resource utilization status of the CS (see Hyun 0105);
a storage usage of the CS (see Hyun 0055); 
an upload traffic of the CS (see Hyun 0055-0056); 
a download traffic of the CS (see Hyun 0055-0056); 
an uplink bandwidth of the CS (see Hyun 0055-0056); 
a downlink bandwidth of the CS (see Hyun 0055-0056);
a number of peer connections used for the CS to upload traffic (see Hyun 0055-0056); and 
a number of peer connections used for the CS to download traffic (see Hyun 0055-0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He-Varney and Hyun to further describe the types of resource parameters used when selecting resources.  Doing so would assist in ensuring that performance requirements are able to be met, thereby optimizing network resource usage.

Regarding claims 5 and 12, He-Varney disclosed the invention, substantially as claimed, as described in claims 1 and 8 above, but did not explicitly disclose further comprising the following limitations, taught in a related art, Hyun:
transmitting a request message to the another CS to reserve a resource of the another CS (see Hyun 0123, 0125, 0131); and
receiving a response message from the another CS (see Hyun 0123, 0125-0126).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of He-Varney and Hyun to further describe how to select resources.  Including Hyun’s teachings would assist in ensuring that performance requirements are able to be met, thereby optimizing network resource usage.

Regarding claims 6 and 13, He-Varney-Hyun disclosed the invention, substantially as claimed, as described in claims 5 and 12 above, further wherein the response message includes an identifier of the resource to be reserved, an identifier of a virtual peer of the another CS, or a maximum allocation time of the resource (see Hyun 0124, 0133).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035.  The examiner can normally be reached on M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        10 April 2021

/Patrice L Winder/Primary Examiner, Art Unit 2452